internal_revenue_service number release date index number ------------------------------------------------------------ ---------------- ------------------------------- ------------- ------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-105442-10 date date legend company ------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- issuer month state year year year a b c --------------------------------------------------------------- --------- --------------------------------------------------- ------- ------- ------- ---- ---- ---- dear ----------------- this is in response to your request for a ruling that issuer’s sales of renewable energy certificates will not result in private_business_use within the meaning of sec_141 of the internal_revenue_code the code plr-105442-10 facts and representations issuer is a public instrumentality that has the authority to acquire construct and operate electric generating facilities to sell electricity generated by such facilities and to issue bonds to finance the same currently issuer has a members including company which is a political_subdivision of state and b municipal electric departments the municipal departments in year issuer issued obligations to finance its acquisition of a partially-constructed wind power generating facility in state the facility in year issuer issued obligations to refinance the obligations issued in year and to finance costs of completing the construction and equipping of the facility issuer now expects to issue bonds the bonds to refinance the obligations issued in year and to finance additional costs of the facility issuer expects that the facility will commence commercial operation by month of year issuer will sell all of the capacity and output of the facility to company company will resell such capacity and output to the municipal departments a number of states including state currently impose mandatory compliance programs known as renewable portfolio standards that require some or all electric utilities providing service within those states to demonstrate that a specified portion of their electric supplies are derived from renewable generating resources many states imposing such renewable portfolio standards allow utilities to meet the requirements by purchasing renewable energy certificates recs from renewable electric generating resources recs represent the environmental attributes of renewable energy with one rec representing the attributes for one megawatt hour mwh generated by a renewable energy resource in addition to being sold in compliance with state-imposed renewable portfolio standards recs may be sold to individuals and business entities that participate in voluntary green programs issuer expects that some or all of the mwh of electric energy anticipated to be generated at the facility upon its completion will give rise to recs that qualify under one or more of the mandatory compliance or voluntary green programs the renewable portfolio standards of state do not currently apply to issuer company or the municipal departments purchasing the facility’s capacity and output as a result issuer intends to enter into one or more contracts each respectively the contract for the sale of recs with one or more nongovernmental persons each respectively purchaser under the contract if the facility operates but generates less than the capacity of electricity associated with the full allotment of purchaser’s recs in a given month issuer is to deliver the recs associated with such shortfall in the next possible month taking into account issuer’s other rec obligations with the term of the contract being plr-105442-10 extended for the sole purpose of delivering any such shortfall if issuer fails to operate the facility due to force majeure purchaser has the option to extend the term of the contract for a period equal to the time that issuer’s performance under the contract is affected by such force majeure if the force majeure delays or prevents issuer’s performance for more than c months purchaser has the option to terminate the contract and receive from issuer a specified amount for each rec not delivered during the term of the contract in the event issuer fails to deliver the requisite number of recs to purchaser because issuer sells purchaser’s recs to another party or because issuer abandons or shuts down the facility for reasons other than maintenance forced or reasonable planned outages force majeure or prudent operating practices each a failed delivery the contract provides that issuer is to pay purchaser liquidated_damages equal to the difference between the price for recs under the contract and either the cost purchaser actually incurs in obtaining replacement recs or the prevailing market price for purchasing replacement recs alternatively purchaser has the right to terminate the contract in the event that issuer abandons or shuts down the facility as described above if purchaser so elects it would receive a specified_payment on termination purchaser also has the right to terminate the contract if issuer fails to register the certificates or if the certificates are not qualified as recs due to a failure on the part of issuer to properly effectuate the creation recognition and transfer of the environmental attributes to purchaser further if any previously purchased certificates are determined not to be qualified issuer is to refund purchaser’s payment for such certificates with interest whether or not the contract is terminated in the case of a failed delivery the contract does not limit purchaser’s right to seek other remedies at law or in equity in lieu of or in addition to the liquidated_damages provided for therein nevertheless issuer represents that it reasonably expects that in the event of a breach of the contract specific performance would not be awarded so as to require issuer’s operation of the facility because purchaser would be able to obtain replacement recs from another source the contract does not entitle purchaser to any electric energy from the facility additionally the contract does not give purchaser any rights with respect to how any component of the facility is to be operated or maintained law and analysis sec_103 of the code provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 plr-105442-10 sec_141 provides that a private_activity_bond is any bond issued as part of an issue that meets either the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that generally a bond issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_141 provides that for purposes of sec_141 any activity carried on by a person other than a natural_person shall be treated as a trade_or_business sec_1_141-3 of the income_tax regulations provides that the private_business_use_test relates to the use of the proceeds of an issue and for this purpose the use of financed property is treated as the direct use of proceeds sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 provides that any other arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to special legal entitlements such as ownership leases or output contracts or other arrangements not relevant for this purpose results in private_business_use for example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use sec_1_141-7 provides special rules to determine whether arrangements for the purchase of output from an output_facility cause an issue of bonds to meet the private business tests sec_1_141-3 applies to determine whether other types of arrangements for use of an output_facility cause an issue to meet the private business tests sec_1_141-1 provides that an output_facility means electric and gas generation transmission distribution and related facilities and water collection storage and distribution facilities sec_1_141-7 provides that the available output of a facility financed by an issue is determined by multiplying the number of units produced or to be produced by the facility in one year by the number of years in the measurement_period of that facility for that issue sec_1_141-7 provides that the number of units produced or to be plr-105442-10 produced by a generating facility in one year is determined by reference to its nameplate_capacity or the equivalent or where there is no nameplate_capacity or the equivalent its maximum capacity which is not reduced for reserves maintenance or other unutilized capacity proceeds of the bonds are to be spent on the costs of the construction of the facility a wind power generating facility and an output_facility within the meaning of sec_1_141-1 although recs are measured based on the quantity of renewable electricity generated recs do not increase or otherwise impact the nameplate_capacity of a generation facility and the sale of recs does not affect the units of electricity that may be sold or entitle a purchaser of recs to any capacity of the generators thus we conclude that recs are not output for purposes of sec_141 and as a result the rules contained in sec_1_141-7 do not apply therefore the rules under sec_1_141-3 must be examined to determine whether the contract is an arrangement that would cause the bonds to meet the private_business_use_test in the event issuer fails to deliver the stated amount of recs to purchaser the contract provides that under certain circumstances issuer shall pay the difference between the purchase_price for the recs in the contract and the cost of purchasing replacement recs from another entity under other circumstances purchaser has the right to terminate the contract and receive a specified_payment on termination the amount of such payment is the same whether due to a problem with the certificates or due to the abandonment or shutting down of the facility under the contract purchaser will receive no legal entitlements to use of the facility the recs themselves are a means to meet renewable portfolio standards and do not represent capacity or use of the facility although the contract provides for liquidated_damages in the event of non-delivery of recs to purchaser these provisions do not rise to the level of control_over the facility or its operations rather issuer will have exclusive control_over the facility and its operations additionally as it is unlikely that purchaser would be awarded specific performance for issuer’s nonperformance under the contract purchaser could not use its legal or equitable remedies to force issuer to operate the facility at any level therefore purchaser has no direct or indirect control of the operation of or any other special legal entitlement to the facility under sec_1_141-3 conclusion based on the foregoing we conclude that issuer’s sale of recs under the contract will not result in private_business_use of the bonds within the meaning of sec_141 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether the interest on the bonds is excludable from gross_income under sec_103 plr-105442-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings however such material is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel financial institutions products by __________________________ johanna som de cerff senior technician reviewer branch
